DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed October 28, 2021, with respect to the rejections of claims 1, 8-16, 21, and 22 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Stainvas Olshansky et al 20160003935.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “generating a compensated radar spectrogram indicative of movement of a non-target object.” This limitation is indefinite because it is unclear as to exactly what a non-target object is and how it is different from other targets or objects. Reflected radar signals reflect off objects/targets. How are the objects/targets that 
Claim 1 further recites “generating a compensated radar spectrogram based on the first and second spectrograms to compensate for an influence of the movement of the non-target object in the first spectrogram.” This limitation is indefinite because it is unclear as to how the compensated radar spectrogram is generated. Per the claim, when the first spectrogram is generated based on reflected radar signals, which seems to indicate that there is no non-target object in the first spectrogram. Therefore, if the first spectrogram based on the reflected radar signals does not include a non-target object, how can a compensated radar spectrogram be generated to compensate for the an influence of the movement of the non-target object in the first spectrogram? This seems to indicate that the first spectrogram comprises a non-target object, which contradicts the claim limitation “generating a first spectrogram based on reflected radar signals.”
For these reasons, claim 1 is indefinite. Claim 16 is indefinite for the same reasons as claim 1. Claims 2-15 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the same reasons as claims 1 and 16 respectively, by virtue f being dependent on claims 1 and 16 respectively.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tokgoz et al WO 2018/129294 A1 (hereinafter Tokgoz) in view of Stainvas Olshansky et al 20160003935 (hereinafter Olshansky).
Regarding claim 1, Olshansky discloses a method of interference mitigation in a device comprising a millimeter-wave radar (see figs. 1 and 2, [0031]), the method comprising:
transmitting radar signals with the millimeter-wave radar (100, see figs. 2 and 3, [0031], [0039]);
receiving reflected radar signals with the millimeter-wave radar, the reflected radar signals corresponding to the transmitted radar signals (102, see figs. 2 and 3, [0031], [0039]));
generating a first digitized radar signal based on the reflected radar signals (108, see figs. 2 and 3, [0032], [0039]);
generating a second digitized signal indicative of movement of a non-target object (118, see figs. 2 and 3, [0033]-[0036]);
generating a compensated digitized radar signal based on the first and second
digitized signals to compensate for an influence of the movement of the non-target object in the first digitized radar signal (122, 124, see figs. 2 and 3, [0036], [0040]); and
detecting a target or a property of the target based on the compensated radar
digitized signal (126, see figs. 2 and 3, [0036], [0040]).
	While Tokgoz discloses digitized first and second signals based on the reflected radar signals and movement of non-target object, Tokgoz does not specifically disclose:
generating a first spectrogram based on the reflected radar signals;

generating a compensated radar spectrogram based on the first and second
spectrograms to compensate for an influence of the movement of the non-target object in the first spectrogram; and 
detecting a target or a property of the target based on the compensated radar
spectrogram.
	In a similar field of endeavor, Oshansky discloses
generating a first spectrogram based on the reflected radar signals (see abstract, [0042]-[0047], [0049], claim 1);
generating a second spectrogram indicative of movement of a non-target object (see abstract, [0042]-[0047], [0049], claim 1),
generating a compensated radar spectrogram based on the first and second
spectrograms and detecting a target or a property of the target based on the compensated radar spectrogram (aggregating spectrograms and classifying a target, see abstract, [0042]-[0047], [0049], claim 1).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Oshansky with the system of Tokgoz by aggregating spectrograms generated by a signal processor from the digitized radar and audio signals, for the benefit of detecting and classifying an object.
Regarding claim 8 as applied to claim 1, Tokgoz as modified by Oshanky discloses the claimed invention. Tokgoz further discloses wherein generating the compensated radar signal comprises subtracting the second digitized signal from the 
In a similar field of endeavor, Oshansky discloses
generating a first spectrogram based on the reflected radar signals (see abstract, [0042]-[0047], [0049], claim 1);
generating a second spectrogram indicative of movement of a non-target object (see abstract, [0042]-[0047], [0049], claim 1),
generating a compensated radar spectrogram based on the first and second
spectrograms and detecting a target or a property of the target based on the compensated radar spectrogram (aggregating spectrograms and classifying a target, see abstract, [0042]-[0047], [0049], claim 1).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Oshansky with the system of Tokgoz by aggregating spectrograms generated by a signal processor from the digitized radar and audio signals, for the benefit of detecting and classifying an object.
Regarding claim 16, Tokgoz discloses a device comprising: 
a millimeter-wave radar configured to transmit radar signals and receive reflected radar signals, wherein the reflected radar signals correspond to the transmitted radar signals (see figs. 1 and 2, [0031]); and
a controller (44, see fig. 2, [0031]) configured to:
generate a first digitized signal based on the reflected radar signals (108, see figs. 2 and 3, [0032], [0039]);

generate a compensated digitized radar signal based on the first and second
digitized signals to compensate for an influence of the movement of the non-target object in the first digitized signal (122, 124, see figs. 2 and 3, [0036], [0040]); and
detect a target or a property of the target based on the compensated digitized radar signal (126, see figs. 2 and 3, [0036], [0040]).
While Tokgoz discloses digitized first and second signals based on the reflected radar signals and movement of non-target object, Tokgoz does not specifically disclose:
generating a first spectrogram based on the reflected radar signals;
generating a second spectrogram indicative of movement of a non-target object
generating a compensated radar spectrogram based on the first and second
spectrograms to compensate for an influence of the movement of the non-target object in the first spectrogram; and 
detecting a target or a property of the target based on the compensated radar
spectrogram.
	In a similar field of endeavor, Oshansky discloses
generating a first spectrogram based on the reflected radar signals (see abstract, [0042]-[0047], [0049], claim 1);
generating a second spectrogram indicative of movement of a non-target object (see abstract, [0042]-[0047], [0049], claim 1),
generating a compensated radar spectrogram based on the first and second

	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Oshansky with the system of Tokgoz by aggregating spectrograms generated by a signal processor from the digitized radar and audio signals, for the benefit of detecting and classifying an object.
Regarding claim 21 as applied to claim 16, Tokgoz as modified by Oshansky discloses the claimed invention. Tokgoz further discloses wherein generating the compensated radar signal comprises subtracting the second digitized signal from the first digitized signal (122, 124, see figs. 2 and 3, [0036], [0040]). Tokgoz does not specifically disclose subtracting the second spectrogram from the first spectrogram.
In a similar field of endeavor, Oshansky discloses
generating a first spectrogram based on the reflected radar signals (see abstract, [0042]-[0047], [0049], claim 1);
generating a second spectrogram indicative of movement of a non-target object (see abstract, [0042]-[0047], [0049], claim 1),
generating a compensated radar spectrogram based on the first and second
spectrograms and detecting a target or a property of the target based on the compensated radar spectrogram (aggregating spectrograms and classifying a target, see abstract, [0042]-[0047], [0049], claim 1).
.
Claims 9-15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tokgoz et al WO 2018/129294 A1 (hereinafter Tokgoz) in view of Stainvas Olshansky et al 20160003935 (hereinafter Olshansky) as applied to claims 1 and 16 above, and further in view of O’Shea 20180302800.
Regarding claims 9-15 and 22 as applied to claims 1 and 16 respectively, the combination of Tokgoz and Olshansky discloses the claimed invention except wherein generating the second spectrogram comprises using a moving average filter, wherein generating the moving average filter is an autoregressive-moving average (ARMA) filter, wherein generating the second spectrogram comprises predicting the second spectrogram based on a model that receives as input data based on the reflected radar signals, wherein the model is based on neural networks, wherein the model is based on a recurrent neural network, and wherein the model is a long-short term memory (LSTM) recurrent neural network, further comprising generating the model by using a training set, and wherein generating the second spectrogram comprises predicting the second spectrogram based on a model that receives as input data based on the reflected radar signals.
In an analogous art, O’Shea discloses signal processing for generation of radar signal spectrogram, wherein generating the spectrogram comprises using a moving 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of O’Shea to Tokgoz by using any of the signal processing and machine learning models to process signals to generate a spectrogram, for the benefit of providing a computational processing radio signal processing platform. 
Allowable Subject Matter
The indicated allowability of claims 2-7 and 17-20 is withdrawn in view of the 35 USC 112 rejection above.  
Claims 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 23-25 are allowed for the reasons indicated in the office action mailed September 1, 2021.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawanami et al 20190072670 discloses signal processing device and radar apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/OLUMIDE AJIBADE AKONAI/           Primary Examiner, Art Unit 3648